Per Ouriam.
William Seabold died. His estate was worth less than three hundred dollars. The Court vested it in the widow, Margaret Seabold. A part of that estate consisted of an account against Emanuel Haugh. Widow Sea-bold sued Haugh on this account. After William Sedbold’s death, Haugh bought a note which said Seabold had given in his lifetime, and pleaded it as a set-off to Widow Seabold’s demand on the above account. The Court refused to allow the set-off
We think this was right. The estate being of less value than three hundred dollars, the law gave it to the widow, and the account sued on was a part of it. No claim against William Seabold, acquired after his property vested in his widow, could be set-off against her in a suit to recover such vested estate.
The judgment is affirmed, with 5 per cent, damages and costs.